Bronson, J.
(specially concurring). The plaintiff brought an action to quiet title. The defendant answered by setting up plaintiff’s notes and real estate mortgage and demanding the foreclosure thereof. The plaintiff replied by alleging that the notes and mortgage were obtained through fraud and deceit to plaintiff’s damage in the amount of such notes, and by demanding that the notes and mortgage be canceled. The trial court found that through false and fraudulent representation the plaintiff was induced to make the notes and mortgage; that at the time the same were made, the indebtedness of the store exceeded the amount of its property; and that for the one-fourth interest in the partnership, on account of which the notes were executed, plaintiff received no consideration whatever. The trial court concluded that the plaintiff was entitled to have his title quieted in the land and the morgtage lien of the defendant canceled. The defendant has appealed from the judgment thus entered, and has demanded a trial de novo. He contends that the evidence is insufficient to establish misrepresentation by the defendant, and to establish that plaintiff was damaged, in any event, to the amount of the notes. Upon review of the record, I am of the opinion that the *894findings of the trial court find substantial support in the evidence, and should not be disturbed.
The judgment accordingly should be affirmed.
Grace, C. J., concurs.